Citation Nr: 0417476	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from December 1966 to 
October 1968.  The evidence of record indicates that he 
served in Vietnam and was awarded the Purple Heart Medal.

In January 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In a December 2001 rating decision, the 
RO denied the claim.  The veteran disagreed with the December 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2002.  

Issues not on appeal

In a January 2003 rating decision, the RO denied service 
connection for a cardiovascular disorder.  In a February 2004 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  To the Board's knowledge, the veteran has 
not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].



In a February 2003 VA Form 646 and in a June 2004 informal 
hearing presentation, the veteran's representative maintains 
that the veteran is entitled to a disability rating for scars 
associated with his service-connected gunshot wounds of the 
lower extremities.  That issue is referred to the RO for 
appropriate action.


REMAND

The veteran seeks entitlement to TDIU.  His service-connected 
disabilities encompass gunshot wounds and related 
disabilities of both lower extremities.

Reasons for remand

VCAA notice

In the June 2004 informal hearing presentation, the veteran's 
representative contends that the veteran has not been 
properly notified of the evidence necessary to substantiate 
his TDIU claim, nor of the respective duties of VA and the 
veteran with respect to obtaining and submitting evidence.  

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) specifies the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment (November 9, 2000), or 
filed before the date of enactment and not yet final as of 
that date.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA with respect to the TDIU claim, and crucially, has not 
informed him of which portion of the evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A VCAA notice letter was sent to the veteran in July 
2003 with respect to a claim of entitlement to service 
connection for PTSD; however, the issue of entitlement to 
TDIU was not mentioned in that letter, and the requirements 
and evidence pertinent to such a claim were not listed.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  Accordingly, the Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Physical examination

In addition, the Board notes that the record contains a June 
2002 opinion by a VA physician that the veteran's 
hypertension and left leg weakness render it impossible for 
the veteran to work.  However, the opinion does not state 
whether the left leg weakness is a result of the veteran's 
service-connected gunshot wound residuals, or whether the 
veteran's service-connected disabilities, alone, would render 
him unemployable.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that as the record contains medical evidence 
indicating that the veteran's service connected disabilities 
may render him employable, but as the opinion is unclear with 
respect to the contribution of nonservice connected 
disabilities, the evidence is insufficient for the Board to 
make a decision on this issue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must notify the veteran of the 
evidence he needs to submit and that 
which will be obtained by VA.  

2.  VBA should then arrange to have the 
veteran scheduled for a VA social 
physical examination for purposes of 
assessing the current severity of his 
service connected gunshot wound 
residuals.  

?	The examiner is asked to review the 
claims folder in conjunction with 
the examination.  
?	The examiner should render an 
opinion as to the extent of 
disability attributable to the 
veteran's gunshot wound residuals 
and the extent that they interfere 
with his ability to work or maintain 
substantially gainful employment.  
?	The opinion should state whether the 
veteran is unemployable due solely 
to his-service connected gunshot 
wound residuals and without 
consideration of nonservice 
connected factors, such as the 
veteran's cardiovascular disorders.  
?	The examiner should provide a 
rationale for the opinion expressed.

The report of the examination should be 
associated with the veteran's VA claims 
folder.  

3.  After undertaking any additional 
development deemed necessary, and after 
taking appropriate action on any 
additional claims raided by the veteran, 
VBA should readjudicate the TDIU claim.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


